Citation Nr: 1615599	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  15-44 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent prior to September 4, 2013, for status post excision of loose body and chondroplasty of left knee with degenerative arthritis, and in excess of 30 percent from November 1, 2014, for total left knee replacement.  

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

(The issues of service connection for a low back disorder and an initial rating in excess of 10 percent for varicose veins of the left leg are the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA Regional Office (RO) in New Orleans, Louisiana.  

In October 2015, the Veteran and his son testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

As noted on the first page, the issues of service connection for low back disorder and an initial rating in excess of 10 percent for varicose veins of the left leg are the subject of a separate decision.  The Veteran provided testimony as to those issues before a different Veterans Law Judge (VLJ) in November 2012.  Consequently, those issues will be decided in a separate decision to be signed by that VLJ.  

In November 2015, the Veteran filed a claim seeking entitlement to a TDIU due to his knees.  Therefore, the Board concludes that the issue of entitlement to a TDIU has been raised by the record and is properly before it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for a right knee disorder, an increased rating for the left knee disability, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has tinnitus that is as least as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the issue decided herein and is remanding the remaining issues, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

The Veteran's service treatment records (STRs) show no complaints of tinnitus.  His DD 214 shows that his military occupation specialty (MOS) was that of a tactical wire operative specialist.  His testimony at his hearing indicates noise exposure while being around firing of guns while running wires with earmuffs, but without ear plugs.  October 2015 Hearing Transcript (T.) at 6.  As such, in-service acoustic trauma is conceded.  

An October 2008 record shows that the Veteran reported having tinnitus that began many years ago.  A record dated in November 2008 reveals that the Veteran reported having left sided tinnitus for the past few years.  

The Veteran was afforded a VA examination in January 2012.  He reported that his tinnitus began "at least 4 years ago" with unknown etiology.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner noted that the Veteran's August 1974 enlistment and July 1977 separation examinations both revealed normal hearing acuity bilaterally.  The examiner opined that the Veteran's hearing acuity remained essentially unchanged for the duration of his military service.  The examiner noted that no standard threshold shift occurred at discharge.  The examiner also noted that there were no complaints or documentation pertaining to tinnitus contained within the military file.  The examiner concluded that because the Veteran's hearing acuity remained within normal limits and essentially unchanged for the duration of his military career, it was less likely as not that his claim of tinnitus was related to his duties as a field wireman while in the military.  
In his August 2012 substantive appeal, the Veteran asserted that he had tinnitus during service, but did not report it because he did not know what it was.  At his hearing, the Veteran testified that the onset of his tinnitus was during service.  T. at 6.

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  The evidence shows that the Veteran currently has tinnitus.  It also shows that he had in-service acoustic trauma.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his tinnitus is related to his in-service acoustic trauma.

Of particular importance to the Board are the Veteran's contentions.  The Veteran's contentions throughout this appeal have shown that the onset of his tinnitus began in service.  The Board finds the Veteran competent and credible.  In finding the Veteran credible, the Board acknowledges the 2008 treatment records showing tinnitus for years without a specified onset during his military service.  However, as the Veteran's substantive appeal shows that he did not know previously know what tinnitus was, the Board finds such to be a reasonable explanation for why the onset was not reported as being during service in the 2008 records.  The Board also acknowledges the negative nexus opinion from the VA examiner.  However, the examiner's opinion relies, in part, on the lack of complaints or documentation pertaining to tinnitus contained within the military file.  As the Veteran competently and credibly testified about having tinnitus during service, the examiner's rationale, to the extent that it relies on the lack of documented tinnitus during service, lessens the probative value of such opinion.  In this case, notwithstanding the VA examiner's opinion, when considering the Veteran's competent and credible contentions and in affording him the benefit-of-the-doubt, the evidence supports a finding of service connection.   

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  Regarding the issue of service connection for a right knee disorder, to include being secondary to the service-connected left knee disability, the Veteran was afforded a VA examination in December 2008.  The examiner opined that the Veteran's right knee disorder was not secondary to his left knee condition, but did not provide any opinion regarding aggravation.  Moreover, the rationale was based, in part, on the fact that the Veteran had no abnormal shoe wear and no leg length discrepancy.  At his hearing, the Veteran testified that following knee replacement surgery, he was provided levels in his shoes because of his limp.  T. at 14.  He also testified about having an altered gait.  Id. at 19.  In February 2016, the Veteran's representative submitted a treatment record dated in 2011 showing that the Veteran was issued a heel wedge for his left foot.  In light of the Veteran's testimony and the 2011 treatment record, and as the previous examiner did not address aggravation, the Board finds that a remand is necessary to provide the Veteran a new VA examination.

As for the increased rating claim, the Veteran had a total knee replacement in September 2013.  As he has not been provided a VA examination since his surgery, the Board finds that a remand is necessary to determine the current level of severity of his left knee disability.  His TDIU claim is inextricably intertwined with the increased rating claim, and so must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Shreveport VA Medical Center (VAMC) and from Dr. C.E.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed right knee disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right knee disorder is caused or aggravated (permanently worsened beyond normal progression) by his service-connected left knee disability [If any disorder is found to have been aggravated by his service-connected left knee disability, the examiner should quantify the approximate degree of aggravation.]  The examiner should address the Veteran's testimony about having an altered gait as well as the fact that he requires heel lifts on the left side.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected left knee disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

      The examiner should:

i.  Provide the range of motion of the Veteran's left knee and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

iii.  Discuss the impact of the Veteran's service-connected left knee disability on his ability to gain and retain substantially gainful employment

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Implement the grant of service connection for tinnitus and assign a disability rating for that disability.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


